Judge Lewis
concurring.
I concur in the majority opinion but wish to separately note that it is the clerk of superior court, and not a judge of the superior court, who typically presides over adoption proceedings. See N.C.G.S. § 48-12(a) (1991) (“Adoption shall be by a special proceeding before the clerk of the superior court.”) A superior court judge would rarely take part in adoption proceedings. I believe that many of the majority’s references to the superior court would more appropriately be to the clerk of superior court. In addition, to the extent that the majority opinion may imply to the contrary, I wish to emphasize that, in my view, the clerks of court of this state have the experience needed to properly deal with the adoption proceedings brought before them. In this regard, I also note that the clerk of superior court is, in fact, the clerk of district court as well.
*406I also wish to emphasize the importance of compliance with the requirements of N.C.G.S. § 48-16 (1991). That statute provides in pertinent part that, upon the filing of a petition for adoption, the court shall order the department of social services, or a licensed child-placing agency, to investigate any circumstances or conditions which may have a bearing on the adoption and of which the court should have knowledge. § 48-16(a). The findings of the investigation must be reported to the court within sixty days. § 4846(c). In a case such as this, it would certainly be important for the clerk of court to know of the existence of contemporaneous custody proceedings. The record is silent as to whether the investigative report was made as required and, if so, whether the clerk examined the report before making his interlocutory decree. I agree with the majority that remand is necessary, but for the additional purpose of obtaining a complete record of the proceedings necessary before an interlocutory decree of adoption can be entered. I concur separately.